CLARK, Circuit Judge
(dissenting).
It still seems to me that the real issue in the case is not faced in the opinions herewith. Were the deeds of assignment effective to convey the title they purported to convey? I do not see how a negative answer is possible on the precedents or, I may add with all deference, in reason. And if the deeds were effective, the plaintiff’s letter of December 21, 1936, was clearly a direction in aid of their purpose and intent, not in opposition thereto. The statements made in this opinion as to delivery in the case of joint owners I should feel were somewhat open to question or at least were incomplete; but since I have felt throughout that this was a case of conveyance by valid deeds of assignments, rather than of delivery of chattels, I do not feel it necessary to pursue that matter.